 EXXON CHEMICAL CO. 357Exxon Chemical Company and Teamsters Local 877.  Case 22ŒCAŒ23546 September 29, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On March 28, 2001, Administrative Law Judge How-ard Edelman issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The Charg-ing Party filed an answering brief to the Respondent™s exceptions.1  The Respondent filed a reply brief to the answering briefs of the Charging Party and the General Counsel. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order. This case which arises in the context of the winding down of the Exxon Chemical Company, involves the Un-ion™s request to arbitrate grievances that arose during the life of the collective-bargaining agreement.  The Respon-dent refused to arbitrate.  The primary issue, as specifi-cally alleged in the complaint, is whether the Respondent violated Section 8(a)(1) and (5) of the Act when it refused to designate an arbitrator pursuant to the procedures set forth in the collective-bargaining agreement and refused to arbitrate the grievances.  We adopt the judge™s decision and find that the Respondent violated the Act as alleged. The last collective-bargaining agreement between the Respondent and the Union was effective from March 2, 1996 to June 1, 1999.  It contained, inter alia, a griev-ance-arbitration clause covering any ﬁclaim . . . that the Company has violated an express provision of this Agreement.ﬂ  The collective-bargaining agreement pro-vided that grievances must be presented within 30 days after the alleged violation occurs.  The agreement also contained a provision for notice and severance pay in the event of layoff, and the following provision entitled ﬁCompany Benefit Plan:ﬂ                                                                                                                      1 The General Counsel also filed an answering brief, but it was un-timely and consequently was not forwarded to the Board for its consid-eration. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. This Agreement does not affect the Exxon Benefit Pro-gram (a. Thrift Plan . . .), or the Exxon Chemical Bene-fit Program (a. Thrift Plan . . .), or the administration thereof.  This provision, however, is not a waiver of such rights as the Union has to bargain concerning these programs. Around July 1996, the Respondent announced that it would be forming a joint venture, later named Infineum.  Throughout the following 2 years, the Respondent and the Union participated in extensive effects bargaining related to this decision.  From July 1996 though October 1998, the Union filed numerous grievances and unfair labor practice charges relating to the formation of the joint venture.3  On November 24, 1998, the Respondent and the Union signed a non-Board settlement agreement, resolving all then-pending grievances and unfair labor practice charges.4 Infineum, formed by the joint venture, became opera-tional on January 1, 1999.5  The last day that the unit employees were employees of the Respondent, and the day that they received their last paycheck from the Re-spondent, was December 31, 1998.  In its grievances filed on January 30, the Union contends that as of that date, the Respondent had not provided the employees with the contractually required 6-month notice of layoff, had failed to match a contribution to the employees™ thrift fund based upon the severance pay, and had unilat-erally decided to transfer the Exxon thrift fund to the Infineum thrift fund.6On January 29, Union Trustee and Chief Spokesman Albert DeFreece telephoned the Respondent™s labor rela-tions manager, William Goodhart, to inform him that the Union was going to file three grievances concerning these matters.  Goodhart responded to DeFreece by saying, ﬁsend me the grievances and I™ll take a look at them.ﬂ  The Union formally filed the three grievances by letter  3 The judge found that, at no time during effects bargaining and grievance processing did the parties discuss the possibility of terminat-ing their bargaining agreement or contractual grievance-arbitration procedures. 4 Par. 6 of the parties™ settlement agreement states: The Union agrees to withdraw with prejudice all pending Unfair La-bor Practice charges and grievances relating to the formation of INFINEUM (as set forth in the attached list, which the Union certifies is a complete accounting of all outstanding claims relating to the for-mation of INFINEUM initiated by the Union as of this date).  The Un-ion further agrees not to initiate or reinstitute these or substantially similar claims against Exxon in any forum whatsoever. 5 All dates hereafter are 1999 unless otherwise indicated. 6 The transfer to the Infineum thrift fund was implemented in March 1999. 340 NLRB No. 51  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 358 dated January 30,
7 which specifically asked for a response 
to the grievances.  The Respondent did not respond. 
On March 26, DeFreece sent another letter to Good-
hart, restating the three grievances and requesting that the 
Respondent designate a cont
act with whom the Union 
could communicate to facilitate the selection of arbitra-
tors and the scheduling of hearings.  By letter dated April 

29 to DeFreece, Goodhart a
sserted for the first time, 
without explanation, that al
l three grievances were un-
timely, notwithstanding that the Union presented its 
grievances within 30 days, as required by the collective-
bargaining agreement.  In addition, Goodhart claimed 
that one of the grievances was in violation of the settle-
ment agreement and that the Union had waived its right 
to make the claims contained in the other two grievances.  

Goodhart also failed to respond to the Union™s request 
that the Respondent designate a contact person for the 
selection of arbitrators. 
By letters to Goodhart, dated May 12, DeFreece again 
requested arbitration of the grievances and requested that 
Goodhart make the usual arrangements to select arbitra-

tors.  He asked Goodhart to contact him regarding these 
matters.  Goodhart
 did not respond.   
Lacking a response from the 
Respondent, on June 16 
the Union submitted the three grievances to the Ameri-

can Arbitration Association (AAA) for arbitration.  On 
July 2, the Respondent sent a letter to the AAA contend-
ing that the grievances were not arbitrable.  It further 
asserted that the parties had a contractual process for 
selecting arbitrators.  On August 2, the AAA notified the 

parties that it lacked authority to administer arbitrations 
between the parties. 
On August 2, the Union made its final written request 
that the Respondent designate the arbitrators and submit 
the grievances to arbitration.  By letter dated August 10, 
the Respondent restated, but did not further explain, its 
position that the grievances were not arbitrable. The Un-
ion filed this unfair labor practice charge on September 1. 
Analysis 
The judge found that the Respondent violated Section 
8(a)(5) of the Act by refusing to designate an arbitrator 

pursuant to the procedures set forth in the collective-
bargaining agreement and by refusing to arbitrate the 
grievances.  We agree becau
se the Respondent™s conduct amounted to a complete repudiation of the contractual 
grievance-arbitration provision. 
                                                          
                                                           
7 (a) Grievance C-001-99ŠRespondent failed to provide the em-
ployees with the requisite 6 months of notice of layoff. 
(b) Grievance C-002-99ŠRespondent 
failed to match the thrift fund 
contribution on the severance pay received by the employees. 
(c) Grievance C-003-99ŠRespondent unilaterally decided to trans-
fer the Exxon thrift fund to the Infineum thrift fund. 
The Respondent asserts procedural challenges to the 
judge™s decision.  The Respondent contends that the 

Board lacks jurisdiction over 
it and that the charge is 
barred by the statute of limitations established in Section 
10(b) of the Act.  Relying on the expired collective-
bargaining agreement, disc
redited evidence regarding when the Respondent notified the Union of its decision 
not to arbitrate, and the par
ties™ 1998 agreement settling 
previously filed grievances, the Respondent contends, as 
it did before the judge, that 
the instant grievances are ﬁun-timely.ﬂ
8  Further, the Respondent contends that the judge 
violated its due process rights by refusing to permit the 
introduction of evidence related to grievances settled in 
1998.  As for the merits, the Respondent admits that it did 
not agree to the Union™s request to select an arbitrator and 
proceed to arbitration, but it characterizes its refusal as a 
refusal to arbitrate a class of grievances.  Citing 
Velan 
Valve Corp., 316 NLRB 1273, 1274 (1995), the Respon-
dent contends that its refusal to arbitrate is thus not 
unlawful. 
We find no merit in the Respondent™s challenge to our 
jurisdiction.  Further, we find no merit in the Respon-

dent™s remaining exceptions. 
Jurisdiction 
The Respondent has excepted to the judge™s finding 
that the Respondent was engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act.  On 
careful examination of the 
judge™s decision and the re-
cord, we are satisfied that 
the Respondent™s contention is 
without merit.  Therefore, we
 assert jurisdiction over the 
Respondent, as we have done in prior decisions.
9Section 10(b) 
As noted, the Respondent contends that the complaint 
in this case is barred by S
ection 10(b) of the Act.  The 
Respondent alleges, without record support, that it noti-

fied the Union, in a January 29 telephone conversation, 
that it would not designate an arbitrator and arbitrate the 
grievances.  The charge was filed on September 1.  The 
record shows that the Respondent first informed the Un-
ion that it was not willing to select arbitrators or arbitrate 
the grievances on April 29, when it claimed that the 
grievances were untimely. 
 This notification occurred 
within 6 months of the filing date of the charge.  Accord-
 8 As shown, the formal filing of the grievances on January 30 (pre-
ceded by a telephonic notification on January 29) was within the 30-
day contractual deadline.  The Respondent has not argued to the con-
trary. 9 Exxon Co. USA
, 321 NLRB 896 (1996); 
Exxon Research & Engi-
neering Co.,
 317 NLRB 675 (1995); 
Exxon Co. USA
, 315 NLRB 952 
(1994); 
Exxon Co. USA
, 313 NLRB 1193 (1994); and 
Exxon Chemical 
Co., 307 NLRB 1254 (1992). 
 EXXON CHEMICAL CO. 359ingly, we adopt the judge™s finding that the complaint is 
not barred by Section 10(b) of the Act.  
Section 8(a)(1) and (5) 
The judge found, and we ag
ree, that the Respondent 
violated Section 8(a)(1) and (5) of the Act by refusing to 
select an arbitrator and refusi
ng to proceed to arbitration 
over grievances filed by the Union and covered by the 
grievance-arbitration provisions of the collective-
bargaining agreement. 
An employer™s refusal to designate an arbitrator and 
arbitrate grievances
, pursuant to a collective-bargaining 
agreement, violates Section 8(
a)(1) and (5) of the Act, if 
the employer™s conduct amounts to a unilateral modifica-
tion or wholesale repudiation 
of the collective-bargaining 
agreement.
10  We agree with the judge, under the circum-
stances of this case, that by 
refusing to arbitrate the Un-
ion™s grievances, the Respondent has repudiated its bar-
gaining agreement with the Union. 
It is undisputed that a barg
aining agreement was in ef-
fect on December 31, 1998, th
e Respondent™s last day of 
operations.  As shown, that agreement contained a griev-

ance-arbitration provision an
d provisions governing lay-
offs, severance pay, and employee benefit plans, includ-

ing the thrift fund. 
The Union™s grievances alleged the Respondent™s fail-
ure to honor contractual severance pay and notice-of-
layoff requirements, and its unilateral decision to transfer 
employee funds from the Exxon
 thrift plan to the In-
fineum thrift fund.  The Respondent™s alleged conduct 

was evident to the Union after employees received their 
final paychecks on Decembe
r 31, 1998.  These griev-
ances implicated a range of contractual issues, not a nar-

row class of issues, and constituted the totality of collec-
tive-bargaining issues pending between the parties.  
Clearly, as the judge found, the grievances arose under 
the bargaining agreement and 
are covered by the griev-
ance-arbitration provision.  Thus, the Respondent was 
under an obligation to submit these grievances to arbitra-
tion.
11  It failed to satisfy its obligation.  Under these 
                                                          
                                                           
10 Beverly Farm Foundation
, 323 NLRB 787, 796 (1997); 
McDaniel Ford,
 322 NLRB 956, 965 (1997); 
Richmond Convalescent Hospital
, 313 NLRB 1247, 1259 (1994); 
3 State Contractors,
 306 NLRB 711, 
715 (1992); 
Indiana & Michigan Electric Co.
, 284 NLRB 53, 59Œ60 
(1987); 
Paramount Pota
to Chip Co., 252 NLRB 794, 796Œ797 (1980). 
11 Nolde Brothers v. Bakery Workers
, 430 U.S. 243 (1977); 
Indiana 
& Michigan Electric Co.
, supra at 54Œ55, 59Œ60; 
Nicholas County 
Health Care Center, 331 NLRB 970, 989 (2000); 
CBC Industries
, 311 
NLRB 123, 128 (1993).  See generally
 AT&T Technologies Inc. v. 
Communication Workers of America
, 475 U.S. 643, 650 (1986), quot-
ing Steelworkers v. Warrior & Gulf Navigation Co.
, 363 U.S. 574, 
582Œ583 (1960) (presumption of arb
itrability exists where bargaining 
agreement contains an arbitration clause, and only the most forceful 
evidence of exclusion will 
overcome the presumption). 
circumstances, by refusing to arbitrate 
any
 of the griev-
ances that had arisen during 
the life of the bargaining 
agreement, the Re
spondent unilaterally abandoned or 
repudiated the contractual grievance-arbitration proce-
dure, thereby refusing to bargain with the Union in viola-
tion of Section 8(a)(5).
12We find this case distinguishable from 
Velan Valve 
Corp.
, 316 NLRB 1273 (1995), and similar cases, cited 
by the Respondent, where the Board found no violation 
of Section 8(a)(1) and (5).  In those cases, the employer™s 
refusal to select an arbitrator and arbitrate grievances 
occurred in the context of an ongoing bargaining rela-

tionship and was limited to a particular grievance or 
ﬁnarrow classﬂ of grievances.  Here, in contrast, the Re-
spondent refused to arbitrat
e three grievances, each con-
cerning a different provision of the bargaining agreement 
and together representing the universe of bargaining is-
sues still pending between the parties at the end of their 
relationship.  Additionally, in 
Velan Valve Corp.
, supra 
at 1274, the Board emphasized 
that the employer, at the 
time of its refusal to arbitrate grievances, reassured the 
union of its commitment to 
the collective-bargaining 
agreement and to good-faith dealing with the union.  The 

Respondent here provided no such assurances.  Rather, it 
repeatedly ignored the Union™s requests to respond to the 
Union™s arbitration requests. 
Once the Board has determined
 that the parties are ob-
ligated to submit the subject 
matter of a dispute to arbi-
tration, as we have here, matters of contract interpreta-
tion and procedural questions which grow out of the dis-
pute and bear on its final disposition must be left to the 
arbitrator.13  The remainder of the Respondent™s excep-
tions raises such questions.  They are not dispositive of 

the 8(a)(5) allegations of the complaint, i.e., the refusal 
to select an arbitrator an
d proceed to arbitration. 
First, the Respondent asserts that the unfair labor prac-
tice charge, to the extent that it seeks to 
compel arbitra-
 12 Indiana & Michigan Electric Co.
, supra at 54.  Here, as in
 Indiana 
& Michigan, 
the parties™ grievance-arb
itration provision contained a 
reservation of the company™s righ
t to participate in a grievance-
arbitration without waiving its right to ﬁtake the position that a claim is 
not a grievance.ﬂ  Thus, the Respondent was free to participate in the 
arbitration and yet adhere to its in
itial position regarding the merits of 
the grievances.  Therefore, the Respondent could have selected arbitra-

tors and proceeded to arbitration wi
thout ﬁsurrender[ing] to an entity 
with the authority to issue a final a
nd binding decision.ﬂ  It could have 
adhered, before the arbitrator, to its position that the grievances were 

not arbitrable ﬁif it remain[ed] unconvinced by the facts and arguments 
brought out in the course of the 
grievance procedure.ﬂ  Id., citing
 Newspaper Printing Corp
., 221 NLRB 811, 820 (1975). 
13 John Wiley & Sons v. Livingston
, 376 U.S. 543, 557 (1964); 
Steelworkers v. Warrior & Gulf Navigation Co.
, supra; 
Steelworkers v. American Mfg. Co.
, 363 U.S. 363 (1960) (only the arbitrator may ex-
amine potential merits of claims unde
rlying an arbitrable grievance). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 360 tion of union grievances regarding notice of layoff
14 and severance pay,
15 was filed in violation of the parties™ 
November 1998 settlement agreement.  In essence, the 
Respondent contends that, by 
entering into an agreement 
settling grievances and unfair labor practices arising in 
the aftermath of the Respondent™s announcement of a 
joint venture and during effects bargaining, the Union 
waived its right to file thes
e two subsequent grievances 
and is estopped from raising them now.  As the judge 

correctly explained, issues 
of waiver and estoppel are 
procedural and must be determined by the arbitrator.
16The Respondent also contends that the benefit funds 
provision of the parties™ bargaining agreement expressly 
excludes from arbitration the Union™s grievance regard-
ing the Respondent™s transfer of the thrift fund ac-
counts.17  Again, this is a contr
act-interpretation issue to 
be determined by the arbitrator. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that the Respondent, Exxon 
Chemical Company, Newark, New Jersey, its officers, 
agents, successors, assigns, and representatives, shall 
take the action set forth in the Order as modified. 
1.  Substitute the following for paragraph 1(a). 
ﬁ(a) Failing to comply with the collective-bargaining 
agreement with the Union by refusing to bring to arbitra-

tion the grievances filed by the Union.ﬂ 
2.  Substitute the following for paragraph 1(b). 
                                                          
                                                           
14 Grievance C-001-99.  The Respondent excepts to the judge™s 
ﬁfindingﬂ that the Respondent ﬁgave improper notice of layoff.ﬂ  
Whether or not the Respondent did so is a question raised by the Un-
ion™s grievance and will be determined 
by the arbitrator.  To the extent 
that the judge intended this statem
ent as a finding of fact, we do not 
rely on the statement. 
15 Grievance C-002-99. 
16 The Respondent excepts to the judg
e™s refusal to allow it to intro-
duce evidence relating to the 1996-
October 1998 grievances and unfair 
labor practice charges that were se
ttled in November 1998.  The Re-
spondent attempted to adduce evidence re
lated, inter alia
, to the timeli-
ness and merits of those earlier, settl
ed grievances to demonstrate that 
the current grievances were enco
mpassed within the November 1998 
settlement.  The Respondent contends that the judge thus denied its due 

process right to a full and fair heari
ng.  We find no merit in these excep-
tions.  The effect, if any, of the 
1998 settlement agreement is a determi-
nation to be made by the arbitrator. 
 As we have found, the grievances 
arose under and are covered by the parties™ bargaining agreement and, 
accordingly, must be processed to ar
bitration.  The judge properly lim-
ited the scope of the evidence in this 
case to matters raised in the unfair 

labor practice complaint, i.e., the Respondent™s failure to arbitrate the 
instant grievances.  The judge thus permitted the Respondent to cross-
examine the General Counsel™s witne
ss regarding the timeliness of this 
unfair labor practice charge under Sec. 10(b) of the Act. 
17 Grievance C-003-99. 
ﬁ(b) In any like or related manner, interfering with, re-
straining, or coercing its empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act.ﬂ 
3.  Substitute the following for paragraph 2(b). 
ﬁ(b) Mail, at its own expense, a copy of the attached 
notice marked ﬁAppendixﬂ
18 to all former employees 
who were laid off as a result of the Respondent™s cessa-
tion of operations.  Such notice 
shall be mailed to the last 
known address of each employee.  Copies of the notice, 
on forms provided by the Regional Director or Region 

22, after being signed by the Respondent™s authorized 
representative, shall be mailed within 14 days after ser-
vice by the Region.ﬂ 
4.  Substitute the following notice for that of the admin-
istrative law judge. 
 CHAIRMAN BATTISTA, dissenting in part. 
I do not agree that Respondent™s refusal to designate 
an arbitrator and to proceed to arbitration on three spe-
cific grievances violated Section 8(a)(5) of the Act. 
Section 8(a)(5) and 8(d) proscribe an untimely ﬁtermi-
nation or modificationﬂ of a contract.  It does not pro-
scribe a mere breach of contract.
1  Thus, if an employer 
repudiates an entire contract, or clauses of a contract, the 
employer has violated the Act.
  For example, if an em-
ployer takes the position that it will no longer abide by the 
arbitration provisions of a contract, that conduct would be 

unlawful under Section 8(a)(5)and 8(d) of the Act.  By 
contrast, if an employer does not take this position, but 
rather contends that specific 
grievances are not arbitrable, 
that conduct is not a termination or modification of the 
contract.2  It is only a breach of contract (assuming that 
the employer™s contractual contention has no merit). 
The instant case falls within the latter category.  Re-
spondent has not abrogated the 
arbitration provisions of 
the contract.  Rather, Responde
nt has refused to arbitrate 
three grievances.  Responden
t argues that the specific 
grievances were not arbitrable because: (1) they were 
filed after the expiration of the contract; (2) they were 
subsumed under a prior settlement; (3) the thrift plan and 
the grievance related thereto were not covered by the 
expired contract.  I do not say that these contractual ar-
guments are meritorious.  Rath
er, I say only that they are 
specific challenges to three gr
ievances, rather than a re-
 18 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 NCR Corp.
, 271 NLRB 1212 (1984); 
Thermo Electric Corp., 287 
NLRB 820 (1987). 
2 Velan Valve Corp.
, 316 NLRB 1273 (1995); 
Indiana & Michigan 
Electric Co., 284 NLRB 53 (1987); and 
Mid-American Milling Co.
, 282 
NLRB 926 (1987). 
 EXXON CHEMICAL CO. 361pudiation of grievance-arbitration provisions of a con-
tract.  Accordingly, under the 
cases cited supra, the fore-
going matters are contract interpretation issues for a 
court to resolve under Section 301, and/or for an arbitra-
tor.  They are not matters for the Board under Section 
8(a)(5).  Thus, they should have been taken to arbitration, 
rather than brought as charges before the National Labor 

Relations Board. 
My colleagues say that the three grievances constituted 
ﬁthe universe of bargaining issues still pending between 
the parties.ﬂ  Assuming that this is so, it does not change 
the result.  That is, the fact that all other matters have 
been resolved by the parties does not transform the re-
maining controversy as to the three grievances into a 
wholesale repudiation of the arbitration provisions of the 

contract. 
Finally, my colleagues say that the Respondent has re-
pudiated the agreement.  In
 truth, the Respondent has 
simply taken the position that
 three grievances are not 
arbitrable. 
APPENDIX 
 NOTICE TO EMPLOYEES 
MAILED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 

obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection  
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail to comply with the collective-
bargaining agreement with the Union by refusing to 
bring to arbitration the grie
vances filed by the Union. 
WE WILL NOT in any like or related manner, interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
WE WILL submit the grievances filed by the Union, 
described herein to arbitration and select arbitrators pur-

suant to the terms of the parties™ collective-bargaining 
agreement. 
 EXXON CHEMICAL COMPANY 
 Brian Monroe, Esq
. and Richard E. Fox, Esq.,
 for the General 
Counsel. Charles Beck, Esq
., for the Respondent. 
David Grossman, Esq. (Schneider, Goldberger, Cohen, Finn, 
Solomon, Ceder & Montalbano), 
for the Charging Party.
 DECISION STATEMENT OF THE CASE 
HOWARD EDELMAN, Administrative Law Judge. This 
case was tried before me on N
ovember 14, 2000, and January 
22, 2001, at Newark, New Jersey. 
A complaint issued on January 13, 2000, alleging that Exxon 
Chemical Company (Respondent) violated Section 8(a)(1) and 
(5) of the Act by refusing to arbitrate grievances filed by Local 
877 International Brotherhood of Teamsters AFLŒCIO (the 
Union) with whom it had a colle
ctive-bargaining agreement. 
Based on the entire record in this case, including my obser-
vation of the demeanor of the witnesses and a full consideration 
of briefs filed by counsel for 
the General Counsel, counsel for 
the Union, and counsel for Respondent, I make the following 
FINDINGS OF FACT 
Respondent is a corporation with an office and place of busi-
ness in Linden, New Jersey, where it is engaged in the manu-
facture, sale, and distribution of chemical products.  In the 
normal course of its usual busin
ess operations, Respondent sells 
and ships from its New Jersey facility goods valued in excess of 
$50,000 directly to points outside the State of New Jersey.  It is 
admitted that Respondent is engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
It is also admitted that the Union is a labor organization 
within the meaning or Section 2(5) of the Act. 
The Union and Respondent were parties to a long series of 
collective-bargaining agreements covering a unit of: 
 All operating, mechanical and maintenance employees in the 

Bayway Chemical Plant of th
e Company, excluding office 
and plant clerical employees, watchpersons, guards, profes-

sional employees, technical employees, metal inspectors, gas 

lasters, measurement persons, and supervisors as defined in 
the National Labor Relations Act. 
 The last agreement was effective March 2, 1996, and expired 
June 1, 1999.  The collective-ba
rgaining agreement contained a 
grievance-arbitration provision. 
Pursuant to the arbitration provi
sion, the board of arbitration 
was to consist of three members, one chosen by the Union, one 
chosen by Respondent, and a third 
by an impartial arbitrator.  
Pursuant to article 21, section 21Œ4 of the arbitration provision, 
the parties agreed to a panel of
 10 third-party neutral arbitra-
tors.  When a grievance was submitted to arbitration, Respon-
dent and the Union were to designate a third-party neutral arbi-
trator from the panel of arbitrators. 
On or about July 12, 1996, Respondent made an announce-
ment concerning the formation of 
a joint venture with Shell Oil, 
an international oil and gasoline corporation. 
The mechanical department h
ead and plant manager of Re-
spondent went around in the plant to discuss the joint venture 
with the unit employees.  The mechanics and process techni-
cians were told that Respondent™s operation was going to be 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 362 sold and there would be a new company and that Respondent™s 
involvement would come to an end. 
After this announcement, the Union requested information 
from Respondent concerning the joint venture and also re-
quested effects bargaining. 
During the period of July 12, 1996, through October 1998, 
the Union filed numerous unfair 
labor practice charges against 
Respondent and filed numerous gr
ievances, all relating to the 
formation of the joint venture.  A settlement agreement was 
eventually signed on November 
24, 1998.  However, that set-tlement only pertained to the outstanding grievances and unfair 

labor practice charges existing at that time. 
There was no discussion during the effects bargaining with 
Respondent about terminating th
e grievance and arbitration 
procedures in the present collective-bargaining agreement.  No 

document was generated as a resu
lt of the effects bargaining 
that terminated the 1996Œ1999 colle
ctive-bargaining agreement 
between Local 877 and Respondent on December 31, 1998. 
The last date that Respondent 
operated at its Linden, New 
Jersey facility was December 31, 1998.  On December 31, 
1998, the employees received th
eir last paychecks from Re-
spondent. On December 31, 1998, the employees noticed that Respon-
dent had failed to match a co
ntractually required 6-percent 
contribution for the employees™ ﬁThrift fundﬂ based on their 
severance pay, which was given to them on December 31, 
1998. Also, on December 31, 1998, Respondent unilaterally trans-
ferred the Exxon thrift fund to the Infineum thrift fund. 
Article 5 of the Respondents 
collective-bargaining agree-ment with the Union specifically requires that the Union has a 
right to bargain concerning Re
spondent™s programs, including 
the ﬁThrift Plan.ﬂ 
Article 33, paragraph 33Œ34 of th
e parties agreement, which 
talks about the notice required to be given in the case of a lay-

off requires that when an employee is to be laid off, the em-
ployees will receive 6 months™ 
notice.  On December 31, 1998, 
the Union noticed that Respondent had failed to give the em-
ployees the 6-month notice prior to their layoff and failed to 
pay them due to their failure 
to give the proper notice. 
Albert DeFreece, a union trustee and chief spokesman for the 
Union with regard to Respondent testified it was normal for the Union to file grievances regard
ing perceived violations of col-
lective-bargaining agreement. 
DeFreece also testified that while the issue of the thrift con-
tribution on the severance was 
discussed during the effects 
bargaining, described above, 
there was no discussion concern-
ing the notice of layoff, or the transfer of the thrift plan to In-
fineum. On or about January 29, 1999, DeFreece had a telephone 
conversation with William Goodhart, the labor relations man-
ager for Respondent, putting him on notice that the Union was 
going to file three grievances 
concerning the above-referenced 
perceived violations of the collective-bargaining agreement.  
Goodhart told DeFreece to send them in and he would look at 
them.  Goodhart did not question the timeliness of the griev-
ances.   
Goodhart testified that he told DeFreece that he would not 
hear the grievances, and did not agree to accept them.  He also 
testified that he did not agree to arbitrate these three grievances.   
Based on a comparison of demeanor and the written commu-
nications between the Union and Respondent set forth below, I credit DeFreece™s testimony. 
By letter dated January 30, 1999, DeFreece sent Goodhart a 
letter with the three grievan
ces arising under the collective-
bargaining agreement.  The letter sets forth as follows: 
 Pursuant to our phone conversation on January, 1999, 
this letter will serve to document the content of that con-
versation of which Local 877 initialized grievances to the 
following three (3) occurrences: 
First, Teamster™s Local 877 (t
he Union) is grieving the 
action of Exxon Chemical Company (the Company) for its 
failure to match the severance pay amount within the pay 
period that was received on December 31, 1998.  Also, the severance amount that was placed in escrow accounts of 
those employees who resigned or retired were not 
matched. Second, the Union is grieving the Company™s pro-
posed decision to transfer Exxon Thrift fund accounts of 
those former Exxon employees
 who have accepted em-
ployment or are employed 
with INFINEUM USA Inc.  
Finally, the Union is grieving the Company™s applica-
tion of Article 33 specific to 
six months Notice of Layoff.  
The Company gave improper notice; not in accordance to 
the contract. 
Please respond promptly in 
order to facilitate the 
proper process for settlement of these grievances.  Thank 
you for your attention to these matters. 
 Goodhart did not respond to this letter. 
In view of Respondent™s failure to respond and to the Un-
ion™s January 30 letter, DeFree
ce sent Goodhart a second letter 
dated March 26.  This letter restated the three grievances and 
requested Respondent contract the Union for the purpose of 
selecting arbitrators. Respondent, by a letter from Goodhart dated April 29, 1999, 
to the Union simply alleged that the grievances were untimely.  
The letter did not indicate Respondent™s position that they did 
not consider the three grievances
 to be grievances covered un-
der the collective-bargaining agr
eement, nor did it indicate the 
Respondent would not arbitrate the three grievances. 
By letter dated May 12, 1999, DeFreece sent to Goodhart 
three letters indicating that the Union was formally requesting 
arbitration concerning the three grievances, and was requesting 
Respondent to meet to designate 
an arbitrator from the perma-
nent panel of arbitrators pursuant to the arbitration provision of 
their agreement.  Respondent ha
s failed and refused to meet 
with the Union for the purpose of designating an arbitrator for 
the three grievances.  Respondent
 did not, advise the Union as 
to why it was refusing to meet and designate an arbitrator. 
Counsel for the Union then submitted the three above-
described grievances to arbitration pursuant to the rules of the 

American Arbitration Association. 
It was only after the submission 
of the three grievances to 
arbitration pursuant to the rule
s of the American Arbitration 
 EXXON CHEMICAL CO. 363Association that Respondent indicated in letters dated July 2, 6, 
and 26, 1999, that it was their position that these grievances 
were not arbitrable.  Respondent 
also indicated to the American Arbitration Association that purs
uant to the arbitration provi-
sion of the collective-bargaining agreement there was a method 
by which an arbitrator could be designated, and that the Ameri-
can Arbitration Association did 
not have jurisdiction over these grievances. 
By letter dated August 2, 1999, counsel for the Union wrote 
to Respondent to request the designation of an arbitrator from 
the panel of arbitrators per the 
arbitration provision of the col-
lective-bargaining agreement.  It was Respondent™s position 
from that point, to date, that the grievances were not arbitrable.   
By a letter dated August 10, 1999,
 Respondent refused again to 
designate an arbitrator.  Respondent has at all times thereafter 
refused to designate an arbitrator from the panel of arbitrators 
per the arbitration provision 
of the collective-bargaining 
agreement.  The Union thereafter filed the instant unfair labor 
practice charges. 
ANALYSIS 
Respondent™s defense to allegations of the instant complaint 
are essentially that the grievanc
es were discussed and settled during the effects bargaining, de
scribed above, and thus the 
grievances are without merit, not
 timely, and that the Union had 
waived its right to arbitrate. 
I conclude that Respondent™s reas
ons for refusing to arbitrate 
the grievances establish Respondent™s bad faith and improper 
repudiation of the collective-bargaining agreement because 
these issues regarding the merits
 of a grievance, the timeliness 
of the filing of a grievance, and argument of waiver and/or 
estoppel, are issues to be resolved by an arbitrator, and not by 
the Board. 
There are numerous Bo
ard cases, which are analogous to this 
case, which establish that an employer™s refusal to designate an 
arbitrator pursuant to the procedures set forth in a collective-
bargaining agreement, and its refusal to arbitrate the underlying 
grievances, constitutes a violation of Section 8(a) (1) and (5) of 
the Act. 
In Beverly Farm Foundation, Inc.
, 323 NLRB 787, 796 
(1997), the employer rejected 
the union™s request to submit 
grievances to mediation as the final step in the grievance pro-
cedure.  The Board found by refusing to proceed to mediation, 
the employer had altered a 
condition of employment, and 
thereby violated Section 8(a)(1) and (5).  Id. 
In McDaniel Ford, 
322 NLRB 956 (1997), the collective-
bargaining agreement between the 
parties contained a grievance 
and arbitration clause, and if a grievance could not be resolved, 
it would be submitted to an arbitrator selected by mutual con-
sent.  Id.
 at 958.  The union submitted a grievance and sug-
gested that their parties use a permanent arbitrator used by the 

Automobile Dealers Industrial Association or an arbitrator des-
ignated by the American Arbitration Association, the New 
York State Employment Relations Board, the New Jersey State 
Board of Mediation of the Connecticut Board of Mediation and 
Conciliation.  Id.
 at 960Œ961.  The company 
refused to utilize 
any of the above agencies, and instead insisted that the arbitra-
tor be one of several named attorneys.  Id.
  The Board found that the Employer™s actions could reasona-
bly be viewed as an attempt to 
avoid its obligation to select an 
arbitrator and to impede the arbitration process.  Id. at 965.  The 
Board found that the Employer had violated Section 8(a)(1) and 
(5) of the Act.  Id., citing, 
Richmond Convalescent Hospital, 313 NLRB 1247, 1258Œ1259 (1994); 
Independent Stove Co.
, 248 NLRB 219, 227 (1980); and 
South Florida Hotel & Motel 
Assn.,
 245 NLRB 561, 609Œ609 (1979). 
In the instant case, the facts 
establish that after Goodhart™s 
letter dated April 29, 1999, in which he advised DeFreece that 
the grievances were untimely, DeFreece sent letters dated May 
21, 1999, requesting arbitration,
 and requesting the Company 
meet to designate an arbitrator 
from the panel of arbitrators.  
The Union then attempted to obtain the designation of an arbi-
trator from the American Arbi
tration Association (AAA).  It 
was then, by letter dated July 
2, 1999, Respondent indicated its 
position that the grievances were not arbitrable and thwarted 
the union efforts to obtain the designation of an arbitrator by 
the AAA.  By letter dated August 2, 1999, counsel for the Un-
ion offered to have appointed arbitrators from the panel to ad-
judicate the grievances per the 
arbitration provision.  By letter 
dated August 10, 1999, Respondent refused again to designate 
an arbitrator. 
The issues raised by the grievances are clearly covered by 
the grievance-arbitration pr
ovisions under the collective-bargaining agreement.  There is 
no exclusion from arbitration.  
I conclude and find that Responde
nt has engaged in bad-faith 
bargaining and has repudiated the terms of the grievanceŒ

arbitration provisions of its colle
ctive-bargaining agreement in 
violation of Section 8(a)(1) and 
(5) by its refusal to designate 
an arbitrator and by its refusal to arbitrate the grievances filed. 
It is clear that the issues raised by the union grievances were 
covered by the terms of the grievance-arbitration provisions of 
the last collective-bargaining agreement between the parties 
which by its terms expired on June 1, 1999.   
Respondent ceased operations at its New Jersey facility on 
December 31, 1998.  However, during their effects bargaining, 
the Union and Respondent did not enter into an agreement, 
which terminated the 1996Œ1999 collective-bargaining agree-
ment.  The grievances filed related to and arose out of that col-
lective-bargaining agreement, and matured on December 31, 
1998.  The fact that the grievances were filed after the Com-
pany ceased operations does not
 end the Company™s obligation 
to arbitrate the grievances nor does it make the filing untimely, 

as contended by Respondent.  See 
Nolde Bros. v. Bakery Work-
ers Local 358
, 430 U.S. 243 (1977): 
Richmond Convalescent 
Hospital, supra, 313 NLRB at 1259. 
Respondent contends that the gr
ievances were discussed and resolved during the effects bargaining described above.  To 
establish this contention Responde
nt placed in the rejected 
exhibit file 40 voluminous exhib
its.  Respondent contends that 
I, and the Board, should consider and determine the merits of 
the Union™s grievances.  However, the Board and the courts 
have consistently held that this 
is not an issue to be decided by 
the Board.  
Lukens Steel Co. v. Steelworkers,
 989 F.2d. 668, 
672 (3d Cir. 1992); 
E.M. Diagnostic System
 Inc. v. Teamsters 
Local 169, 812 F. 2d 91, 94 (3d Cir. 1987); 
Ladies Garment 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 364 Workers v. Ashland Industries, 488 F.2d 641 (5th Cir.), cert. 
denied 419 U.S. 840 (1974). 
Respondent also contends that the grievances were not 
timely filed under the terms of their collective-bargaining 
agreement and that the Union waived its right to file such 
grievances and should be estopped therefrom. 
The issue of timeliness in the Union submitting a grievance 
is a procedural question reserved for the arbitrator.  
Arkla Inc. 
Entex Division v. Oil Workers Local 4-227,
 147 LRRM 2607, 

2610 (S.D. Tex 1993) (citation omitted). 
Issues of waiver and estoppel are also determined by the ar-
bitrator.  
Bakery Workers v. National Biscuit Co.,
 378 F.2d 918 
(3d Cir. 1967). Respondent also contends that 
the instant unfair labor prac-
tice charge, which led to the issuance of this complaint was not 
timely filed within the provisions of Section 10(b) of the Act.   
The 1947 Taft-Hartley amendments Section 10(b) state that 
the Board shall not issue a complaint ﬁbased upon any unfair 
labor practice occurring more than
 six months prior to the filing of the charge with the Board.ﬂ   
In Leach Corp., 312 NLRB 990 (1993), enfd
. 54 F.3d 802 
(D.C. Cir. 1995), the Board reaffirmed its position that the stat-

ute of limitations does not begin 
to run until ﬁa party has clear 
and unequivocal notice of a violati
on of the Act.ﬂ  The issue in 
Leach was whether the 6-month limitations period commenced 
when the employer gave the uni
on advance notice of its intent 
not to apply the parties™ collect
ive-bargaining agreement to its 
new facility.  The Board determined that, for purposes of the 

union™s charge alleging that th
e employer had unlawfully repu-
diated the collective-bargaining agreement after gradually 
transferring operations from its unionized facility to its nonun-
ionized facility, the limitations 
period began to run when the 
relocation of the operations wa
s ﬁsubstantially completedﬂ 
rather than when advance notice was given to the union by the 
employer or when the first employees began working at the 
nonunion plant. The first notice the Union had 
that Respondent objected to 
the grievances was by its letter dated April 29, 1999. 
The first time Respondent asserted that the grievances were 
not arbitrable was by le
tter dated July 2, 1999. 
The unfair labor practice charge was filed August 31, 1999, 
well within the 6-month period fr
om the April 29, 1999 letter.  I 
conclude these charges were filed within the 10(b) period. 
CONCLUSIONS OF LAW 
1. Exxon Chemical Company is an employer engaged in 
commerce within the meaning of the Section 2(2), (6), and (7) 
of the Act. 2. Local 877, International Brotherhood of Teamsters is a la-
bor organization within the meani
ng of Section 2(5) of the Act. 
3. Respondent and the Union were
 at all times material, par-
ties to a collective-bargaining agreement covering the following 
unit of employees: 
 All operating, mechanical and maintenance employees in the 
Bayway Chemical Plant of th
e Company, excluding office 
and plant clerical employees, watchpersons, guards, profes-

sional employees, technical employees, metal inspectors, gas 
lasters, measurement persons, and supervisors as defined in 
the National Labor Relations Act. 
 4. By refusing to select an arbitrator and refusing to proceed 
to arbitration concerning grievances filed by the Union and 
covered by the grievances-arbitra
tion provisions of their collec-tive-bargaining agreement.  Re
spondent has violated Section 8(a)(1) and (5) of the Act. 
REMEDY Having found Respondent violated Section 8(a)(1) and (5) of 
the Act, I shall recommend it be 
ordered to cease and desist therefrom and to take certain affirmative action to effectuate the 
policies of the Act. 
On these findings of fact and conclusions of law and the en-tire record, I shall issue the following recommended
1ORDER The Respondent, Exxon Chemical Company, Newark, New 
Jersey, it officers, agents, successors, and assigns, shall 
1.  Cease and desist from  
(a) Refusing to follow the procedures required in the collec-
tive bargaining with the Union, to bring arbitration, the griev-
ances filed by the Union. 
(b) In any like or related matter interfering, restraining, or 
coercing its employees in the exercise of the rights guaranteed 
them by the Section 7 of the Act. 
2. Take the following action necessary to effectuate the poli-
cies of the Act. 
(a) Submit the grievances filed by the Union, described 
herein to arbitration and select arbitrators pursuant to the terms 
of the parties collective-bargaini
ng agreement, described herein 
(b) Within 14 days after service by the Region, post at its 
Linden, New Jersey facility, and other appropriate facilities 
copies of the attached notice marked ﬁAppendix.ﬂ
2 Copies of the 
notice, on forms provided by the Regional Director for Region 

22, after being signed by the Respondent™s authorized represen-
tative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 60 consecutive days in conspicuous 
places including all places where notices to are customarily 
posted. Reasonable steps shall be
 taken by the Respondent to 
ensure that the notices are not a
ltered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Respondent has gone out of business or 
closed the facility involved in 
these proceedings, the Respondent 
shall duplicate and mail, at its ow
n expense, a copy of the notice 

to all current employees and former employees employed by the 
Respondent at any time since July 2, 1999. 
                                                          
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 EXXON CHEMICAL CO. 365(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  